The Honorable Gary D. Hunter State Senator 145 Spring Lake Drive Mountain Home, Arkansas 72653-5478
Dear Senator Hunter:
You have requested an official Attorney General opinion on the following question:
  In light of the fact that funds that are rolled back to comply with Act 836 of 1997 will not be available to school districts for the 1997-1998 school year, can the State Department of Education calculate a district's" local revenue per student" (within the meaning of A.C.A. § 6-20-303, as amended by Act 1307 of 1997) without taking these funds into account?
Matters involving the operation and effect of Act 836 of 1997 are currently the subject of formal litigation. The outcome of that litigation could directly impact the question you have raised. For that reason, I am unable to issue an opinion regarding this matter. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
I must therefore decline to opine regarding the matter about which you inquired.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh